Case: 13-50279      Document: 00512493731         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50279                         January 8, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MARIO GARZA-MEDRANO, also known as John Garza, also known as
Michael Garza, also known as Juan Guerro

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:12-CR-471-1


Before KING, DAVIS, and SMITH, Circuit Judges.
PER CURIAM: *
       Juan Mario Garza-Medrano argues that the imposition upon the
revocation of his supervised release of a 24-month prison sentence, which is
above the guidelines policy range but at the statutory maximum, is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). He
contends that in imposing the above-guidelines sentence, the district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50279   Document: 00512493731     Page: 2   Date Filed: 01/08/2014


                                No. 13-50279

overemphasized his immigration history, which consisted of only two prior
illegal reentry offenses.    He further asserts that the district court
overemphasized his prior convictions for assault, which were serious, but
mainly misdemeanors.     Garza-Medrano requests this court to vacate his
sentence.
     In addition, to preserve the issue for further review, Garza-Medrano,
relying upon United States v. Booker, 543 U.S. 220 (2005), argues that
revocation sentences should be reviewed for “reasonableness.” However this
court reviews such sentences under 18 U.S.C. § 3742(a)(4)’s “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). Revocation sentences exceeding the policy statements range but not
exceeding the statutory maximum have been upheld as a matter of routine and
are not plainly unreasonable. See United States v. Whitelaw, 580 F.3d 256, 265
(5th Cir. 2009). In this case, the sentencing court noted Garza-Medrano’s
recidivism when it imposed the sentence. The need for a sentence to afford
adequate deterrence to criminal conduct is a proper factor for consideration.
18 U.S.C. §§ 3583(e), 3553(a)(2)(A). Accordingly, Garza-Medrano’s revocation
sentence was not plainly unreasonable. See Miller, 634 F.3d at 843.
      AFFIRMED.




                                      2